Exhibit 10.3

CAMDEN NATIONAL CORPORATION

MANAGEMENT STOCK PURCHASE PLAN

Effective January 1, 2005

Amended January 1, 2007

Amended January 1, 2008

 

I. INTRODUCTION

The purpose of the Camden National Corporation Management Stock Purchase Plan
(the “Plan”) is to provide equity incentive compensation to selected management
employees of Camden National Corporation (the “Company”) and its subsidiaries.
Participants in the Plan who are employees of the Company or any of its
subsidiaries may elect to receive restricted shares (“Restricted Shares”) of the
Company’s Common Stock (“Stock”) in lieu of a portion of their annual incentive
bonus. Restricted Shares are granted at a discount of one-third of the fair
market value of the Stock on the date of grant. So long as the participant
remains employed by the Company or any of its subsidiaries for at least two
years after the date of grant, his or her Restricted Shares will vest. This Plan
is a component plan of the Camden National Corporation 2003 Stock Option and
Incentive Plan (the “2003 Incentive Plan”). Notwithstanding anything herein to
the contrary, this Plan shall be subject to and governed by all the terms and
conditions of the 2003 Incentive Plan, including the powers of the Administrator
set forth in Section 2(b) of the 2003 Incentive Plan. Capitalized terms in this
Plan shall have the meaning specified in the 2003 Incentive Plan, unless a
different meaning is specified herein.

 

II. ADMINISTRATION

The Plan shall be administered by the Administrator. The Administrator shall
have complete discretion and authority with respect to the Plan and its
application, except as expressly limited herein. Determinations by the
Administrator shall be final and binding on all parties with respect to all
matters relating to the Plan.

 

III. ELIGIBILITY

Management employees of the Company and its subsidiaries as designated by the
Administrator shall be eligible to participate in the Plan.

 

IV. PARTICIPATION

A. Restricted Shares. Participation in the Plan shall be based on the award of
Restricted Shares.

B. Cost of Restricted Shares. The “Cost” of each Restricted Share shall be equal
to two-thirds of the fair market value of the Stock on the date the Restricted
Share is awarded.

C. Election to Participate. Each year, each participant who is an employee of
the Company or any of its subsidiaries may elect to receive an award of
Restricted Shares under the Plan in lieu of either 10 percent or 20 percent of
his or her annual incentive bonus by completing a bonus election agreement
(“Bonus Election Agreement”). The Bonus Election Agreement shall provide that
the participant elects to receive Restricted Shares in lieu of 10 percent or 20
percent of any annual incentive bonus. Bonus Election Agreements must be
received by the Company no later than December 31 of the calendar year prior to
the calendar year during which such bonus amount will be paid, or such other
time or times selected by the Administrator in its sole discretion.
Notwithstanding the foregoing, the Administrator may require certain officers to
participate in the Plan.



--------------------------------------------------------------------------------

D. Award of Restricted Shares. Once each year, on the date that annual incentive
bonuses are paid, the Company shall award Restricted Shares to each participant
who is an employee of the Company as follows: Each such participant shall
receive a whole number of Restricted Shares determined by dividing the amount
(expressed in dollars) that is equal to 10 percent or 20 percent, as the case
may be, of his or her gross annual incentive bonus by the Cost of each
Restricted Share awarded on such date. No fractional Restricted Shares will be
credited and the amount equivalent in value to the fractional Restricted Share
will be paid out to the participant currently in cash. Restricted shares are
purchased with after-tax dollars (i.e., the entire bonus is considered taxable
income).

 

V. VESTING OF RESTRICTED SHARES

A. Vesting. A participant shall be fully vested in each Restricted Share two
years after the date such Restricted Share was awarded.

B. Settlement Prior to Vesting. If a participant’s employment with the Company
terminates for any reason other than a “bona fide retirement” (as defined below)
prior to vesting, except as otherwise provided in the participant’s employment
agreement, if any, the participant’s nonvested Restricted Shares shall be
forfeited back to the Company and he or she shall receive a cash payment equal
to the lesser of (a) the Cost of such Restricted Shares or (b) an amount equal
to the number of such Restricted Shares multiplied by the fair market value of
the Stock on the date of the participant’s termination of employment. Since the
Restricted were Shares purchased on an after-tax basis, this cash payment will
not be considered taxable income to the participant.

C. Special Provision. As soon as a participant in the Management Stock Purchase
Plan reaches age 60 with at least 10 years of service, all Restricted Shares
purchased under this Plan that have not yet vested will vest immediately, and
any new purchases of Restricted Shares made after qualifying for this Special
Provision will be immediately vested upon the date of purchase (and constitute a
taxable event).

 

VI. DIVIDENDS

Dividends on Restricted Shares shall be paid currently to the participant, and
are treated as ordinary income (i.e., added to W-2, Box 1 earnings) until such
Restricted Shares become vested and distributed.

 

VII. AMENDMENT OR TERMINATION OF PLAN

The Company reserves the right to amend or terminate the Plan at any time, by
action of its Board of Directors or the Administrator, provided that no such
action shall adversely affect a participant’s rights under the Plan with respect
to Restricted Shares awarded before the date of such action.

 

VIII. MISCELLANEOUS PROVISIONS

A. No Distribution; Compliance with Legal Requirements. The Administrator may
require each person acquiring Restricted Shares under the Plan to represent to
and agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof. No Restricted Shares shall be issued
until all applicable securities law and other legal and stock exchange
requirements have been satisfied. The Administrator may require the placing of
such stop-orders and restrictive legends on certificates for Restricted Shares
as it deems appropriate.



--------------------------------------------------------------------------------

B. Withholding. Each participant shall, not later than the date as of which the
receipt of Restricted Shares becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The participant may elect to
have the required minimum tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from Restricted Shares, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due; either of these
alternatives is considered a sale of Restricted Shares to the Company.

C. Notices; Delivery of Stock Certificates. Notice hereunder shall be given to
the Company at its principal place of business, and shall be given to a
participant at the address shown for the participants on the records of the
Company, or at such other address as the participant may subsequently furnish to
the Company in writing.

D. Nontransferability of Rights. Restricted Shares awarded under the Plan are
personal to the participants, are non-assignable and are not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

E. No Employment Rights. This Plan does not confer upon the participants any
rights with respect to continuation of employment by the Company or any
subsidiary.